United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL PROTECTION SERVICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1246
Issued: February 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 4, 2018 appellant filed a timely appeal from a February 26, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish an acute pancreatitis
condition causally related to the accepted December 30, 2017 employment incident.
FACTUAL HISTORY
On December 30, 2017 appellant, then a 32-year-old federal law enforcement officer, filed
a traumatic injury claim (Form CA-1), alleging that on that day, while patrolling and conducting
law enforcement operations for the disaster relief centers in Puerto Rico, he experienced lower
back and abdominal pain. He did not stop work.
Appellant submitted a “Warning Order” from the employing establishment dated
November 16, 2017 indicating that federal protective services personnel were deployed to the
Caribbean, including the U.S. Virgin Islands and Puerto Rico, after the islands were struck with
two Category 5 hurricanes in September 2017 and suffered catastrophic damage.
In a December 30, 2017 report from Ashford Presbyterian Community Hospital, it was
noted that appellant presented with complaints of abdominal pain and was diagnosed with acute
pancreatitis.
Appellant further submitted an incomplete, unsigned, and undated OWCP Form CA-16,
authorization for examination. Attached to the form was an attending physician’s report (Form
CA-20) dated January 3, 2018 from Dr. Ernesto Munoz, a Board-certified internist, who indicated
that appellant had abdominal pain and diagnosed acute pancreatitis. He checked a box marked
“No” indicating that these conditions were not caused or aggravated by an employment activity.
In a January 3, 2018 duty status report (Form CA-17), Dr. Munoz diagnosed abdominal
pain and acute pancreatitis and advised appellant to resume full-time work.
In a note dated January 3, 2018, Dr. Munoz indicated that appellant was under his care
from December 30, 2017 to January 3, 2018 and was able to return work on January 15, 2018.
In a January 24, 2018 developmental letter, OWCP notified appellant of the deficiencies
of his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
It did not receive a response.
By decision dated February 26, 2018, OWCP accepted that the December 30, 2017
employment incident occurred as alleged, but denied the claim because the medical evidence of
record was insufficient to establish causal relationship between appellant’s diagnosed acute
pancreatitis condition and the December 30, 2017 work incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific

2

condition or disability claimed is causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the incident.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an acute
pancreatitis condition causally related to the accepted December 30, 2017 employment incident.
In his various reports from January 2018, Dr. Munoz diagnosed abdominal pain and acute
pancreatitis, but provided no opinion on causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

J.R., Docket No. 18-1079 (issued January 15, 2019); Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Robert G. Morris, 48 ECAB 238 (1996); John J. Carlone, 41 ECAB 354 (1989); Victor J. Woodhams, 41 ECAB
345, 352 (1989).
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

probative value on the issue of causal relationship.11 Dr. Munoz also completed a form on which
he checked a box marked “No” indicating that appellant’s conditions were not caused or
aggravated by an employment activity. He released appellant to full-time work as of
January 15, 2018. The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical
condition/disability was related to an employment incident.12 Dr. Munoz failed to provide a
rationalized opinion regarding how appellant’s work patrolling and conducting law enforcement
operations on December 30, 2017 is causally related to his acute pancreatitis condition. To the
contrary, he checked a box marked “No” that appellant’s condition was not caused or aggravated
by an employment activity. For these reasons, the Board finds that appellant has not met his burden
of proof to establish causal relationship between his acute pancreatitis and the accepted work
incident.
As appellant has not submitted rationalized medical evidence sufficient to establish causal
relationship between his acute pancreatitis condition and the December 30, 2017 employment
incident, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an acute
pancreatitis condition causally related to the accepted December 30, 2017 employment incident.

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See D.S., Docket No. 18-0280 (issued June 12, 2018) (finding that a report is of limited probative value regarding
causal relationship if it does not contain medical rationale describing the relation between an accepted employment
incident and a diagnosed condition/disability).

4

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

